Citation Nr: 0902797	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-35 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from July 1985 to November 
1985.  He also had subsequent periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the Army National Guard (ARNG) until his retirement from 
the National Guard in 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claim.

In June of 2008, a video-conference hearing was held before 
the undersigned Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c) (West 2002).


FINDING OF FACT

Hearing loss had its onset during ACDUTRA in August 1991.


CONCLUSION OF LAW

Hearing loss was incurred in service.  38 U.S.C.A. §§ 
101(24), (2), 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant entitlement to 
service connection for hearing loss, any failure on the part 
of VA to notify and/or develop the claim pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008) (VCAA), cannot be 
considered prejudicial to the veteran.  The Board will 
therefore proceed to a review of the claim on the merits.  

The DD Form 214 reflects that the veteran's specialty during 
service was that of mechanic.  However, additional Army 
personnel records reflect that the veteran had subsequent 
periods of ACDUTRA and INACDUTRA with the Army National Guard 
between August 1987 and November 1998, including a period of 
ACDUTRA in August 1991, during which time he received 
training as a cannon crewmember at Fort Hood, Texas.  

There are no service medical records available for review.  

A private audiologic examination in April 2006 from Dr. 
Clemons revealed hearing thresholds between 2000 and 4000 
Hertz that were in excess of 40 decibels bilaterally.  Dr. 
Clemons summarized that these audiological examination 
results revealed bilateral mild to moderate sensorineural 
hearing loss, that the veteran stated that it started in the 
military, and that he "[a]dvised [the veteran] to file for 
service connection."  

A May 2006 private medical statement from Dr. Clemons 
reflects that the veteran was reportedly in the field 
artillery for 13 1/2 years, and that he did not wear earplugs 
at times because he would not be able to hear what was going 
on.  The veteran also reportedly worked with noisy equipment 
for 4 to 5 years.  The April 2006 audiogram was indicated to 
reveal borderline normal hearing in the low frequencies with 
a mild frequency hearing loss.  The veteran was not 
interested in a hearing aide at this time due to the fact 
that he continued to work in a noisy environment.  

At the veteran's hearing before the Board in June 2008, the 
veteran testified that he first went for treatment for 
hearing loss during training at Fort Hood in 1991 (transcript 
(T.) at p. 5).  He obtained post-service treatment with VA 
between 1991 and his most recent private evaluation in 2006 
(T. at p. 6).  VA did not have any records of this treatment 
(T. at p. 6).  He was currently in the "frying" business 
(T. at p. 6).  The veteran denied ever having a position 
where he was exposed to loud noise (T. at p. 6).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).

The term "active duty" includes full-time duty in the Armed 
Forces, other than ACDUTRA. 38 U.S.C.A. § 101(21) (West 
2002).  The term Armed Forces means the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
reserve components thereof. 38 U.S.C.A. § 101(10) (West 
2002).  The term "active duty" means full-time duty in the 
Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21) 
(West 2002).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2008).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 C.F.R. § 
3.6(c)(1) (2008).  With respect members of the ARNG, the 
ACDUTRA means full-time duty under section 316, 502, 503, 505 
of title 32, or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(22)(C) (West 2002).  INACDUTRA includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law. 38 C.F.R. § 3.6(d)(4) (2008).  Any individual (1) who, 
when authorized or required by competent authority, assumes 
an obligation to perform ACDUTRA or INACDUTRA for training; 
and (2) who is disabled or dies from an injury or covered 
disease incurred while proceeding directly to or returning 
directly from such ACDUTRA or INACDUTRA shall be deemed to 
have been on ACDUTRA or INACDUTRA, as the case may be.  38 
C.F.R. § 3.6(e) (2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Board has considered the evidence relevant to this claim, 
and first finds that while there are no VA audiological 
results, the audiological examination results of Dr. Clemons 
together with his diagnosis of bilateral to moderate 
sensorineural hearing loss are sufficient to support a 
finding of current hearing disability for VA benefits 
purposes.  38 C.F.R. § 3.385 (2008).  

In addition, the veteran's assertion that he was exposed to 
loud noise at Fort Hood during his artillery training as a 
cannon crewmember in August 1991 is corroborated by a 
certificate of training dated at the end of August 1991, and 
ACDUTRA records from the Army National Guard, which confirm 
the veteran's participation in ACDUTRA training in August 
1991 immediately prior to the veteran's receipt of his 
certificate.  Thus, the Board also finds that there is 
sufficient evidence of the veteran's exposure to acoustic 
trauma during ACDUTRA in August 1991.  

Moreover, in April 2006, Dr. Clemons summarized that the 
veteran's audiological examination results revealed bilateral 
mild to moderate sensorineural hearing loss, that the veteran 
stated that it started in the military, and that he 
"[a]dvised [the veteran] to file for service connection."  
The Board finds it reasonable to conclude from the 
recommendation to file for service connection that Dr. 
Clemons believed there was a likely link between the 
veteran's high frequency loss and noise exposure during 
service, and that this was based on the veteran's statements 
and the examination results.    

The Board further finds that the contribution of post-service 
noise exposure is somewhat unclear and inconclusive.

Accordingly, because the evidence reflects some exposure to 
excessive noise during ACDUTRA in August 1991, and a hearing 
loss by VA standards has been found to be documented 
bilaterally and consistent with noise exposure during 
service, with one opinion essentially in favor of service 
connection and none against, the Board will give the veteran 
the benefit of the doubt, and find that the veteran's 
bilateral hearing loss had its onset during ACDUTRA in August 
1991.  Accordingly, the Board finds that the evidence 
supports entitlement to service connection for the veteran's 
hearing loss.  



ORDER

Service connection for hearing loss is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


